Citation Nr: 1331757	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  06-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection or an acquired psychiatric disorder, to include personality disorder, depression, dysthymia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from August 1981 to November 1983.

This matter came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his mother testified before an Acting Veterans Law Judge (AVLJ) at the RO in March 2008.  A transcript of the hearing has been associated with the record.  

In May 2008 and October 2009, the Board remanded the appeal for additional development.  

In July 2011, the Board denied the Veteran's claim.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted the parties' joint motion for remand, vacating the Board's July 2011 decision and remanding the appeal to the Board for action consistent with the terms of the joint motion.

In the interim, the AVLJ who conducted the Veteran's March 2008 hearing has left the employ of the Board.  In July 2013, the Veteran indicated that he did not wish to appear at an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2013 joint motion for remand, the parties agreed that the Board had failed to adequately address the credibility and probative value of the lay evidence of record and the adequacy of the 2009 VA examiner's opinion.  In this regard, the Board notes that the Veteran has been consistent in his report that he experienced symptoms during the years following his separation from service in 1983.  At the March 2008 hearing, the Veteran's mother testified that upon his return home from service, the Veteran acted out and was depressed.  She noted that his symptoms and problems had remained since service.  The Veteran admitted that he did not seek treatment following service, but indicated that he did have symptoms.  

In his April 2009 report, the VA examiner provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified with mixed symptoms of generalized anxiety disorder and PTSD, polysubstance abuse in reported remission, and personality disorder not otherwise specified with borderline and antisocial traits.  He indicated that the depression, anxiety, and behavioral manifestations in service were the product of an adjustment disorder in a person under extreme stress and with a preexisting developmentally based personality disorder.  He concluded that it was less likely as not that the current anxiety and depressive disorders resulted from events in service or represented a maturation of an Axis I disorder first diagnosed in service.  He noted that that the Veteran did not require any mental health treatment or have any documented mental problems for some 14 years following service.  Unfortunately, this opinion fails to account for the lay statements of the Veteran and his mother, who have indicated that the Veteran did experience psychiatric symptoms in the years following service.  Both the Veteran and his mother are competent to report sensory or observed symptoms, and their statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Because the 2009 VA examiner did not address the lay evidence concerning symptoms in the years following service, the Board has determined that an additional VA examination is warranted.

Finally, the Board observes that the Veteran previously identified records from the Social Security Administration (SSA) as relevant to his appeal.  In May 2008, VA requested records from SSA.  The records received as the result of that request indicate that disability benefits were denied in 2007.  However, the Board also notes that during his April 2009 VA examination, the Veteran reported that his income amounted to SSA disability.  Because the current record suggests that the Veteran is in receipt of SSA disability benefits, SSA must again be contacted and asked to provide any records concerning the basis of such benefits.

In light of the above discussion, the Board has concluded that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

Records received as the result of this request should be reviewed, and any new materials should be added to the record (in either paper or electronic form).  If duplicates of records currently contained in the claims file are received, such should not be included in the record, and such should be documented by memorandum in the claims file.  

Please note that the file already contains several hundred pages of duplicate treatment records from the Texas Department of Corrections. They are contained in volumes 11 to 16 and 20 to 21.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The development described below should not be undertaken until the step set forth above has been completed.

2.  Schedule a VA examination by a provider with the requisite expertise to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present acquired psychiatric disorder is related to any disease or injury in service.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is specifically requested to address the competent and credible lay statements of the Veteran and his mother regarding his symptoms in the years following discharge from service.  

Review of the entire file is required; however, attention is invited to the relevant tabbed records compiled in box four of the claims file.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


